DETAILED ACTION
Receipt of Arguments/Remarks filed on December 15 2021 is acknowledged. Claims 1-79 were/stand cancelled. Claims 80, 82, 101-102, 121 and 140 were amended. Claims 80-141 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 80 and 121 are allowable. The restriction requirement among species of configuration, active substance and polymer, as set forth in the Office action mailed on April 2 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 2 2021 is partially withdrawn.  Claims 95, 98, 100, 135 and 140 directed to species of active, location of active and species of polymer are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 101-120, directed to a different configuration is withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on January 6 2022, Adam Zeiger requested an extension of time for 2 MONTH(S) and authorized the Director to charge Deposit Account No. 23/2825 the required fee of $ 320 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

claim 86: please replace “wherein the active substance is loaded into at least one loadable polymeric component” with “wherein the active substance is loaded into at least one of the plurality of first polymeric components” in lines 1-2.

	In claim 91: please replace “wherein the degradable linker” with “wherein at least one of the plurality of degradable linkers” in lines 1-2.

	In claim 97: please replace “of each first polymeric component” with “of at least one of the plurality of first polymeric components” in line 2.

	In claim 98: please replace “of the first polymeric component” with “of at least one of the plurality of first polymeric components” in line 2.

	In claim 100: please delete both commas “,” the first one is after “comprises” and the second one is before “or” in line 2.  

	Please cancel claims 101-120.

	In claim 140: please delete both commas “,” the first one is after “comprises” and the second one is before “or” in line 2.  



Reasons for Allowance
	The amendments filed December 15 2021 have overcome the rejection under 35 USC 112a.  The claim now clearly indicates that the gastric residence structure comprises one or more hinges as outlined in Figure 2.  
	The amendments filed December 15 2021 have overcome the rejection under 35 USC 112b.  The amendments have corrected the antecedent basis issues.  
The terminal disclaimer filed on December 15 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No. 17126835 or 16899447 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on December 15 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10532027, 10596110, 10182985, 10610452, 10716751, 10716752 or 10517819 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Thus the rejections on the grounds of nonstatutory double patenting are withdrawn.  
Conclusion
Claims 80-100 and 121-141 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616